Andrews, C. J.
There are various assignments of error, but only two questions are presented. Is the appellant a fugitive from justice, and is he “ charged with a crime ” in the State of New York, within the meaning of that expression as used in the Constitution of the United States?
The papers attached to the requisition from the executive of New York show that the plaintiff had been indicted, tried, convicted and sentenced in that State for the crime of burglary in the third degree, and that the term of the sentence has not yet expired. The plaintiff insisted and asked the court to decide that having been convicted.of, and sentenced to the reformatory for, the crime of burglary, he could not be said now to be “ charged with that crime; ” that the charge of burglary had been merged in the verdict and sentence to and imprisonment in the Elmira Reformatory. The court did so hold; but held and decided that the charge of burglary in the third degree, upon which the plaintiff was convicted and sentenced to said reformatory, continued to be a charge against him until the said sentence was fully performed.
The Constitution of the United States, Art. IV. § 2, requires that ■“ a person charged in any State with Treason, Felony, or other Crime, who shall flee from Justice, and be found in another State shall on demand of the executive Authority of the State from which he fled, be delivered up, to be removed to the State having Jurisdiction of the Crime.” The law of Congress passed in 1789,—now §5278 of the Revised Statutes of the United States—provides for the carry*446ing out of this provision of the Constitution. Our own statutes, §§ 1671-1682, establish the procedure which should be followed when a requisition is made upon the Governor of this State pursuant to the Constitution and the statutes of the United States, for the surrender of a person charged with a crime. The earliest compact between the Plantations of Connecticut, New Haven, Plymouth and Massachusetts Bay, contained a stipulation that upon the escape of any prisoner or fugitive for any criminal cause, whether breaking prison or getting from the officer or otherwise escaping, he should, “ upon the certificate of two magistrates,” be delivered up “into the hand of the officer or other person who pursuethhim.” 1 New Iiaven Col. Records, 103; 1 Palfrey’s Hist, of New England, 623—626. The Articles of Confederation between the colonies prior to the Constitution, contained a provision that any person guilty of, or charged with “any crime, should be delivered up on the demand of the executive of the State from which he fled.” The provisions of law which existed prior to the adoption of the Constitution show that the purpose of the section quoted is that justice, offended in the State from which the person has fled, shall be satisfied. It is one who “ flees from justice ” who is to be delivered up. Neither the Constitution nor the statutes say that it is only for the purpose of trial that the fugitive is to be surrendered. A man is still a fugitive from justice so long as he has departed leaving its demands unsatisfied. Hawley on Interstate Extradition, 110. Judge Story in commenting on this section of the Constitution, says: “It is of vital impórtance to the public administration of criminal justice, and the security of the respective States, that criminals, who have committed crimes therein, should not find an asylum in other States, but should be surrendered up for trial and punishment. It is a power most salutary in its general operation, by discouraging crimes and cutting off the chances of escape from punishment. It will promote harmony and good feelings among the States; and it will increase the general sense of the blessings of the national government. It will, moreover, give strength to a great moral *447duty, which neighboring States especially owe to each other, by elevating the policy of the mutual suppression of crime into a legal obligation. Hitherto it has proved as useful in practice as it is unexceptionable in its character.” 2 Story on the Const., § 1809; 1 Kent’s Comm. *37, note.
An offender against the justice of one State can acquire no rights by defrauding that justice. Between him and the justice he has offended no rights accrue to him by his flight. He remains at all times, and eArerywhere, liable to be called upon to answer to the law for his violation thereof, provided he comes within the reach of its arm. United States v. Rauscher, 119 U. S. 407, 425; Adriance v. Lagrave, 59 N. Y. 110. The expression “charged with,” as applied to a crime, is sometimes used in a limited sense—intending the accusation of a crime which precedes a formal trial. In a fuller and more accurate sense the expression includes also the responsibility for the crime. Anderson’s Law Diet., in verb. It is in this latter sense that the expression is used in the Constitution. The public purpose to be effected by extradition must be taken into consideration in determining this question. Its object is to prevent the successful escape of any person accused of crime, whether convicted or unconvicted, and to secure his return to the State from which he fled, for the purpose of punishment. It is invoked to aid in the administration of criminal justice and to more certainly insure the punishment of the guilty. The construction contended for by the plaintiff would defeat the ends of justice in many instances. There is no express decision cited which favors it. In Dolan’s Case, 101 Mass. 219, the prisoner was returned from Ohio to Massachusetts by extradition to serve out an unexpired sentence, and in Holton v. Hopkins, 21 Kan. 638, a prisoner was returned for a like purpose. No narrow or strained construction should be placed on that expression as there used. It is broad enough to include all classes of persons duly accused of crime. A person can be said to be charged with crime as well after conviction as before. The conviction simply establishes the charge conclusively. An unsatisfied judgment of conviction still constitutes a “ charge,” within *448the true intent and meaning of the Constitution. An indictment or affidavit merely presents the charge, while a conviction proves it. To warrant extradition the statute requires an indictment or affidavit charging a crime, but if in addition thereto there is also presented a record of conviction, the case is not weakened, but rather strengthened. Public Papers of Gov. Hill, 1889, p. 286; 2 Moore on Extradition, p. 839; The People v. Warden of The City Prison, 3 N. Y. Crim. Rep. 370.
It being thus shown that the plaintiff was “ charged with a crime ” in the State of New York, and it appearing that he was found in this State, he is “ a fugitive from justice,” such that he ought to be extradited. The fact that a man is charged with crime in one State and is afterwards found in another, has generally been regarded as prima facie evidence that he is a fugitive. Ex parte Reggel, 114 U. S. 642-653; Roberts v. Reilly, 116 id. 80; Kingsbury’s Case, 106 Mass. 223.
The plaintiff, however, strenuously insists that he is not a fugitive from justice. In his replication he alleged that he “ did not flee from the justice of the State of New York, but left said State of New York as allowed and directed by the board of managers of the Elmira Reformatory.” Technically the plaintiff is not in a position to raise this question. The truth of his allegation is denied, and the issue is found against him. This technicality has not been insisted on, and the plaintiff has really argued here the same question that was decided against him by the trial court.’ He rests his claim on the fact that he was permitted to go outside the Reformatory by the managers of that institution. This permission is spoken of as the parole, and is one of the papers accompanying the requisition from the Governor of New York. It directed and permitted the plaintiff to go to Grandville in the State of Michigan, where employment had been obtained for him with one J. H. Bullinet; and directed him while there to conform his conduct to certain rules and regulations which are set out in the parole. The statute of New York authorizing the managers to grant such parole, is this: “ The said *449board of managers shall also have power to establish rules and regulations under which prisoners within the reformatory-may be allowed to go upon parole outside of the reformatory buildings and inclosure, but to remain while on parole in the legal custody and under the control of the board of managers, and subject at any time to be taken back within the inclosure of said reformatory; and full power to enforce such rules and regulations, and to retake and to reimprison any convict so upon parole, is hereby conferred upon the said board, whose written order, certified by its secretary, shall be a sufficient warrant for all officers named in it to authorize such officer to return to actual custody any conditionally released or paroled prisoner; and it is hereby made the duty of all officers to execute said order the same as ordinary criminal process.” This statute is referred to in and is a part of the parole.
The plaintiff was permitted to go outside the reformatory, upon his acceptance of and promise to obey the directions contained in the parole; while so far as appears he did not go to Michigan at all, but came to Connecticut and has never obeyed the directions and rules to which he had agreed. IE' he had gone to Michigan and it had been sought to secure-his return from that State by a requisition upon the executive, a question might have been presented which we have no-occasion to consider. He was in this State, not because-of the parole but in violation of the parole. He has used the-parole as a means by which to practice a fraud on the managers of the reformatory, thereby to escape from his imprisonment. If the plaintiff had escaped from the reformatory by-force, he should unquestionably be returned; but a prisoner who eludes the vigilance of his keepers by fraud, is in no better plight than one who does so by force. In the second of Coke’s Institutes, at page 589, where the author discusses the Statute against prison breaking, it is said: “ He that is in the stockes, or under lawful arrest, is said to be in prison, although- he be not infra pañetes earceris: and therefore this branch extendeth as well to a prison in law, as to a prison in deed.” See also Hobert and Strouds Case, Cro. Car. 209; *4504 Bl. Comm., 129; 2 Sw. Dig. 825. When the plaintiff was liberated from confinement within the reformatory and found himself at large in the State of New York, he was in effect within the prison liberties. But it is the settled doctrine on this subject that the liberties of the prison is an extension or enlargement of the walls of the prison. A person therefore is in prison, in legal contemplation, when within the liberties of the prison. An escape from the liberties is an escape from the prison. Seymour v. Harvey, 8 Conn. 63, 70.
There is no error.
In this opinion the other judges concurred.